ORDER
The Office of Attorney Ethics having filed a petition with the Supreme Court recommending that JOHN J. MUNRO of UNION CITY, be immediately temporarily suspended from the practice of law, and good cause appearing;
It is ORDERED that JOHN J. MUNRO is temporarily suspended from the practice of law, effective immediately, and until further Order of this Court; and it is further
ORDERED that the Office of Attorney Ethics take such protective action, pursuant to Rule l:20-ll(c), as may be appropriate to gain possession and control of the legal files, records, practice and trust assets of JOHN J. MUNRO, wherever situate, pending further Order of this Court; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by JOHN J. MUNRO, pursuant to Rule 1:21-6, shall be restrained from disbursement except upon application to this Court, for good cause shown, pending the further Order of this Court; and it is further
ORDERED that JOHN J. MUNRO show cause before this Court on October 9, 1991, at 2:00 p.m., Supreme Court Courtroom, Hughes Justice Complex, Trenton, New Jersey, why his *213temporary suspension and the restraints herein should not continue pending final disposition of any ethics proceedings pending against him and further why the funds restrained from disbursement should not be transmitted by the financial institutions who are the present custodians to the Clerk of the Superior Court for deposit in the Superior Court Trust Fund, pending the further Order of this Court; and it is further
ORDERED that David E. Johnson, Jr., Esquire, or his designee, present this matter to the Court; and it is further
ORDERED that JOHN J. MUNRO be restrained and enjoined from practicing law during the period of his suspension and that he comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys.